Mr. Justice Negrón Fernández,
dissenting.
I cannot agree with the opinion of the Court. I shall explain my reasons for dissenting.
H — t
The Court holds that § § 142 and 143 of the Civil Code 1 —which establish what is understood by support and who are obliged to give it to each other— “have nothing to do with the case at bar, not only because pursuant to the express provisions of § § 149 and 150 of the same Code the obligation ceases with the death of the person obliged to give support or with the death of the recipient, but also because the matter involved herein is regulated by a special law,” immediately citing the following cases, Montaner v. *760Industrial Commission, 58 P.R.R. 269, 275; Rodríguez v. Industrial Commission, 58 P.R.R. 113, 116 and De Jesús v. Osorio, 65 P.R.R. 601, 604, where we have held that this “is a law of dependents and not of heirs.”
It is true that the Workmen’s Compensation Act — Act No. 45 of April 18, 1935 — is a law of dependents and not of heirs. But that fact, true as it is, is not an adequate answer to the second assignment of error, which we consider herein in the first place, nor does it support the statement that § § 142 and 143 of the Civil Code have nothing to do with this case. Let us see.
The right to support is not a hereditary right. The obligation to give support and the right to claim it are independent of, and are not predicated on, the rule which governs hereditary rights. The obligation to support — and the right to claim it — ends precisely with the death of the person under obligation, and therefore does not depend on the inheritance right. Consequently, the instant case does not involve any hereditary right. What it does involve is the right to compensation for dependency arising from the legal obligation of giving support, and whether that obligation is sufficient to create, under the circumstances of this case, a state of dependency sufficient to establish the right to compensation pursuant to the Workmen’s Compensation Act. The latter rests that right with those persons of the different groups or categories enumerated therein, who depended wholly or partially for their support on the deceased worker at the time of his death, but it does not define dependency.
In order to be a dependent it is not necessary to be an heir. Neither is it sufficient to be an heir in order to be a dependent. Hence the explanation of the phrase — which is not a magic phrase — “this is a law of dependents and not of heirs.” Likewise, for a person to be entitled to compensation, the decedent need not be under any legal obligation to support him, if as a matter of fact there existed a condition of total or partial dependency. But the existence *761of such legal obligation to support, once the person’s need or support is established, becomes one of the strongest indicia of a state of dependency. The better rule permits such a condition to be based on a reasonable expectation of future support, provided that at the time of the workman’s death there exists the obligation to furnish support, on which the beneficiary relies. 13 A.L.R. 698, 30 A.L.R. 1259.
According to the more liberal view, it is not essential to prove actual contributions by the child in order to establish the dependency of the parent. The promise of the child, or the implication from the relations of the parties, may give rise to a reasonable expectation of future support just as effectively as past contributions. 58 Am. Jur., § 180, p. 696, et seq. And although the legal obligation to support is not by itself a fair test of dependency, it serves to strengthen a weak inference arising from small or irregular contributions. L.R.A. 1918 F 487, L.R.A. 1916 A 250. The non-fulfillment of the legal obligation does not have the effect of denying the dependency of a person entitled to receive support. Utah Fuel Co. v. Industrial Commission, 15 P. 2d 297. See also the annotation in 86 A.L.R. 858.
More than a decade and seven years ago — on August 7, 1936, to be more exact — the Industrial Commission in a very well reasoned opinion 2 progressive in social scope, decided that two minor children of a workman named Ángel Mon-tero Campos, whom he did not support, depended on the earnings of the workman at the time of his death for their support.3 Consequently, it named them his beneficiaries, *762along with other dependents — among them another minor child — to whom the Manager had adjudicated the total compensation, and ordered the latter to redistribute it and to pay to the appellants — whom he had excluded from the benefits of the law — the corresponding part of the compensation granted. The spirit of justice which inspired that decision is reflected in the following words:
“Pursuant to these Sections of the Civil Code of Puerto Rico [142 and 143, 1930 ed.] Ángel Montero Campos was bound to support his legitimate children, whereby the law presumes that his minor children were depending wholly or partially for their support on the earnings of their father until the day of his death. If Ángel Montero Campos did not fulfill this duty and obligation as a father, in violation, not only of a moral duty, but of § § 142 and 143 of the Civil Code of Puerto Rico, we consider, in our opinion, that his two minor sons are not responsible for the action of their father to the extent of losing their ultimate right to receive compensation for their father’s death.”
This opinion, delivered by the Industrial Commission in the exercise of its quasi-judicial and quasi-tutelary functions, acting as the specialized administrative court in charge *763of that part of the administration of the then recently approved Workmen’s Accident Compensation Act — which abolished the competitive system (optional insurance with the State, with private insurance companies or mutual associations or self insurer)" established by Act No. 85 of May 14, 1928, (Sess. Laws, p. 630) to turn the State into an exclusive insurer within a new system of workmen’s compensations — marked, by its liberal construction of the new statute as to the concept of dependency, a step of advancement in the establishment of a correct juridical doctrine based on an undeniable social reality. The liberal criterion thus expressed by the Industrial Commission was an advance over the restrictive criterion formerly stated by this Court, when other systems prevailed, in the cases of Vázquez v. Workmen’s Relief Com., 35 P.R.R. 927 and Cruz v. Workmen’s Relief Com. 35 P.R.R. 937, both under Act No. 10 of February 25, 1918, as amended by Act No. 61 of July 14, 1921.4
Since then § 3 of the Workmen’s Accident Compensation Act — Act No. 45 of April 18, 1935 — has been amended several times 5; it was under that Act that the Industrial Commission decided the Montero Campos case, without its provisions concerning the requirement of dependency having been altered.
The liberal construction — almost contemporaneous with its enactment — that the Industrial Commission gave the new Act in the latter case as to said requirement, was known, as is to be presumed — and was not rejected — by the various *764Legislative Assemblies which subsequently amended § 3 itself in points directly connected with compensation in case of death. The respondent Commission itself, in its decision in the case at bar, leaves standing — correctly, in my opinion, see Schroeder v. Arthur Sales Co., 62 A. 2d 751, cf. Llewelyn v. Industrial Commission, 202 P. 2d 160 — the doctrine of the Montero Campos case, but applies in this case, with respect to the father’s dependency, a rule different from the one followed in the former case, when it states:
“The Manager of the State Fund states in his brief that the Industrial Commission itself laid down a precedent with respect to the application of § § 142 and 143 of the Civil Code when it met an analogous situation. The Manager refers to the case of Ángel Montero Campos, 1 D.C.I., p. 17. That is true. We remember the case perfectly well. It was one of the first cases decided under the present Act. In that case, however, there were no conflicting interests and the presumption was of father to children, that is, in that case the father of the claimants was the one who died and the appellants were minor children.
“The instant case is exactly the opposite. Here, the child was the one who died and in addition to the claimant father, his sister also claims, but she is included within the second group of beneficiaries. She would be excluded ipso facto if it were proved that the beneficiary is Francisco Cepeda, decedent’s father.” 6
The rule applied herein by the Commission has the same basis as that attributed to the phrase, already discussed, that the Workmen’s Accident Compensation Act “is a law of dependents and not of heirs,” and the Manager granted the compensation to the father on the sole basis of the obliga*765tion imposed on his son by § § 142 and 143 of the Civil Code without the dependency having been proven, as a question of fact, by the evidence obtained in his investigation.7 The Industrial Commission states the following in respect to this:
“It is well settled that notwithstanding the provisions of the Civil Code there are parents, and also children, who neglect the fulfillment of that provision which is, not only of a legal, but of a moral character as well. And that is so, because human nature is so. And it becomes necessary, on occasions, to appeal to the courts of justice to compel those persons who are bound to give support, to do so. This necessarily leads us to conclude that not in every case could it be presumed with a trace of certainty that a provision, such as the one contained in our Civil Code, is folloiued to the letter. That is why it is necessary to introduce evidence in order to determine, whether as a matter of fact, the child in the instant case, supported his father.” (Italics ours.)
Dependent, in a literal construction of the Act, is not, and cannot be, the person who merely receives regularly a fixed contribution from a person who works. It is also a person who, like Cepeda Canales, in his want and physical disability, relies on the small help that his son may give him, because outside of him he has no one to turn to. Better worded, it is one who short of being a private burden, is about to become a public burden. And it must be borne in mind that although extreme poverty and misery are not requisites for dependency, United States Fidelity & Guaranty Co. v. Britton, 188 F. 2d 674, when — as here — they actually exist, together with the legal obligation of the son to give support and his irregular and small contributions to the father, they complete the picture of a real situation of dependency.
*766In the interpretation of laws it must be borne in mind that “a word is not a crystal, transparent and unchanged, it is the skin of a living thought and may vary greatly in color and content according to the circumstances and the time in which it is used.” Justice Holmes in Towne v. Eisner, 245 U. S. 418, 425, 62 L. Ed. 372, 376; Cordero, Auditor v. District Court, 72 P.R.R. 354, 364. To tie oneself, as if they were magic words, to the phrase that the Workmen’s Accident Compensation Act “is a law of dependents and not of heirs,” is to lose track of the origin and purpose of such statutes and their function by substituting ordinary actions based on fault or negligence.
Although the action herein is not one for damages it is convenient to point out the rule set forth in Travieso v. Del Toro, 74 P.R.R. 940 concerning the right of a father to be awarded damages for neglect of support:
“The original source for a claim for damages for death is § 1802 of our Civil Code, and not Rule 17 (k) or § 61 of the Code of Civil Procedure. Orta v. Porto Rico Railway, Lt. & P. Co., 36 P.R.R. 668. In order that a claimant may have a valid cause of action for said reason, technically he need not be an heir, it being enough if he is the father of the victim (Judgment of the Supreme .Court of Spain of December 20, 1930) and that he has suffered damages due to his condition and relation as parent, considering the destruction of his actual or potential right to receive support and the permanent suspension of the prospective benefits that he might have received from his son. Cf. Ruberté v. American R. R., 52 P.R.R. 457; López v. Rexach, 58 P.R.R. 145; Diaz v. Water Resources Authority, 71 P.R.R. 872.”
Our Workmen’s Accident v Compensation Act, following the scope and philosophy of this type of legislation, on the one hand, established the right to compensation without considering the fault or negligence of the employer, and on the other hand, abolished the private right of action for damages by the workman — and his beneficiaries in case of death— against the insured employers. Mountain Timber Co. v. *767Washington, 243 U. S. 219, 61 L. Ed. 685; New York C. R. Co. v. White, 243 U. S. 188, 61 L. Ed. 667; Cudahy Packing Co. v. Parramore, 263 U. S. 418, 68 L. Ed. 366, 30 A.L.R. 532; Rivera v. Industrial Commission, 67 P.R.R. 526; De Jesús v. Osorio, supra; E. H. Noel Coal Co. v. Grilc, 221 S. W. 2d 49. It should be liberally construed to achieve the intent of the Legislature. Montaner v. Industrial Commission, 54 P.R.R. 741; Correa v. Industrial Commission, 56 P.R.R. 783; Cordero v. Industrial Commission, 60 P.R.R. 854; Cordero v. Industrial Commission, 61 P.R.R. 349; Atiles v. Industrial Commission, 69 P.R.R. 586. See Horowitz, Current Trends in Workmen’s Compensation, p. 470. The opinion of the Court means that if Cecilia Rivas would not have existed, Cepeda Canales would not have been entitled to any compensation whatever. Under the circumstances which I have previously set forth, he was so entitled, and we should not be influenced by the fact, present in this case, that Cecilia Rivas also depended on the deceased workman, and that because of her father’s dependency, she was excluded from any compensation whatever by law.
The law should be given a human feeling. The blood ties create ineludible duties of conscience and of spirit which the legislature has recognized and sanctioned as legal obligations. A father always remains a father. The words of Justice Douglas in his dissenting opinion in Baumet v. United States, 344 U. S. 82, 97 L. ed. 111, express with fine eloquence the infinite grandeur at the bottom of the filial relations: “No law, no dictionary, no form of words can change that biological fact. The natural father, as well as the natural mother, remains a parent no matter how estranged parent and child may become. A stranger may by conduct become a foster parent; but no conduct can transmute a natural parent into a stranger.”
Since there exists here the legal obligation of the son towards his father — a 70 year old invalid — and since his *768need for support has been established not only by his condition of human wreckage, but also by the deficient investigation of the Fund which showed the existence of small and irregular contributions by the son, the declaration of dependency in his favor by the Manager was justified. And, if we consider in addition, the evidence that the Industrial Commission had before it on the day of the hearing, we can but affirm that the respondent Commission committed manifest error in depriving the father of the deceased workman of his compensation, to give it to the workman’s uterine sister for whom the latter had no legal obligation of support, since according to the record she did not meet the requirement of § 143 which give rise to support, and whose dependency, even if real, could not defeat the right of the father to compensation, a superior and preferred right by express provision of law.
r — i HH
It is my opinion also that at the hearing before the Industrial Commission, petitioner was deprived, to his prejudice, 9f substantial rights that call for the reversal of the decision appealed from.
It is definitively recognized that in proceedings before administrative bodies such as the Industrial Commission, where the adjudication of facts is final, the right to cross-examine witnesses forms part of due process of. law. Parker, Administrative Law (1952) p. 56. See also Rilley v. Pinkus, 338 U. S. 269; Meunier’s Case, 319 Mass. 421, 66 N. E. 2d 199. Sworn statements or written testimony, taken without the intervention of the party against whom they a:re sought to be presented, are inadmissible in evidence in proceedings before such a body, since to admit them would be to deprive that party of the opportunity to cross-examine. See In the Matter of Blumberg, Park and Fisher, Admin. Law, 45d. 811-7 (O.P.A., 1944); Bereda Mfg. Co. v. Industrial Board of Ill., 114 N. E. 275. The right to cross-*769examine is a substantial part of the guaranty of a fair trial and it is believed that this right cannot be directly defeated by permitting a witness to put his testimony in writing, in lieu of calling him to the stand. Cooper, Administrative Agencies and the Courts (1951) p. 171 et seq. See Bereda Mfg. Co. v. Industrial Board of Ill., supra. Cf. Morgan v. United States, 304 U. S. 1, 82 L. Ed. 1129; Ohio Bell Telephone Co. v. Public Utility Comm. of Ohio, 301 U. S. 292, 81 L. Ed. 1093. If the declaration has importance and weight in the decision or adjudication of the matter, to prohibit cross-examination may amount to a denial of a fair hearing. Cooper op. cit., p. 184. The Industrial Commission is an administrative tribunal whose function is quasi-judicial. While such an administrative tribunal is not bound by technical rules of evidence, it must determine the substantial rights of the parties from competent evidence and while hearsay testimonies may be received without necessarily resulting in reversal, see NLRB v. Ed. Friedrich, Inc., 116 F. 2d 888; Co. Mexicana de Gas S. A. v. Federal Power Commission, 167 F. 2d 804, it cannot constitute the basis of a determination. Borgia v. Board of Review Etc., (N. J. App. 1952) 91 A. 2d 441. The hearing by the Commission as a quasi-judicial body has reference to the tradition of judicial proceedings: a fair trial where the evidence is received and weighed by the trier of the facts, and the issue determined uninfluenced by extraneous considerations which might not be exceptionable in other fields involving purely executive action. Borgia v. Board of Review, Etc., supra.
The opinion of the Court places emphasis on the provisions of § 6 of the Workmen’s Compensation Act to the effect that “the records of the investigation of cases . . . shall be admitted as evidence by the Industrial Commission,” and on the cases of Montaner v. Commission, 51 P.R.R. 446 and Alemañy v. Industrial Commission, 63 P.R.R. 578. (The case of Negrón v. Corujo, 67 P.R.R. 371, is cited *770with cf.) None of these cases is against the point of view which I support. In my opinion the meaning of the provision above referred to is the following:
(1) In those cases where the issue before the Industrial Commission is between the workman or his beneficiaries and the Manager of the Fund, or between the employer and the Manager, the records of the investigations carried out by the Manager himself may be admitted in evidence by the Industrial Commission. The Manager, through his investigators, has had the opportunity of examining the persons with whose declarations he makes the record of investigation. With this evidence he forms an administrative judgment and makes his own decision. It is not a trial or hearing, but merely an ex parte investigation. Consequently, the records may be admitted in evidence when they are offered by the party in controversy with the Manager, but not by the latter against the former, since the party would be deprived of his opportunity to cross-examine. However, since the records of investigation have, besides the testimony, other documents obtained by the Manager in the ordinary course of his functions, these may be admitted in evidence when offered by the Manager.
(2) When, as in the case at bar, the issue is brought before the Commission by two really interested parties, neither being the State Insurance Fund, nor taking part in the investigation, § 6 does not authorize the admission of declarations against the party who may be aggrieved thereby, if not conditioned by the opportunity for cross-examination. It is a well-settled rule that the opposing rights and claims of different beneficiaries among themselves, are considered separate and independent of the rights of the insurer. Weisgerber v. Workmen’s Compensation Bureau, 292 N. W. 627, 128 A.L.R. 1482. Therefore, since the Manager had declared the case compensable and had adjudicated the compensation to the father, Cecilia Rivas’ appeal from *771the decision had no other purpose than to contest, nor could it have any other juridical consequence than to defeat, the right acknowledged to the father by the Manager. The compensable nature of the accident could never be altered. The controversy, therefore, was between Cecilia Rivas and Cepeda Canales. The Manager was not a party in the proceeding. Montaner v. Industrial Commission, 50 P.R.R. 668. The Fund’s position was established by its counsel when he stated “it makes no difference to the State Fund whether one or the other person is” the beneficiary. Cepeda was the only party who could be adversely affected by a reversal of the Manager’s decision. Therefore, Cepeda Canales’ rights, already acknowledged administratively when he was adjudicated the compensation, and not the interests of the State Insurance Fund, might have been impaired.
The unnecessary vehemence — and undue resistance— repeatedly exhibited by the counsel for the Manager in mistakenly holding that notwithstanding the Commission’s order, the Manager was not bound to permit the inspection „of the record of the investigation of the case — see § 37 of the law — undoubtedly misled the competent and upright Commissioner presiding at the hearing, for he evidently considered the Manager as an interested party in the proceeding, stating dn repeated occasions “Here the State Fund is a very special party,” at the same time that the counsel for the Manager, without the legal representation, nor the authority to assume it, became the counsel for Cepeda Cana-les. Undoubtedly, it was due to the prolonged and exasperating discussions of the counsel for the Fund with the patient Commissioner that the latter forgot, in the exercise of his quasi-judicial function, the preeminent quasi-tutelary function vested on him by the statute, by virtue of which not only Cecilia Rivas was entitled to the protection of her substantive and procedural rights, but Cepeda Canales as well, *772with the same or better right. The Commissioner stated the following: . . These are witnesses which we might say are witnesses for the State Fund, because the Fund availed itself of them upon taking their declarations in order to render the decision in this case. It could hardly be stated that the State Fund would have now to cross-examine those persons, inasmuch as cross-examination is the weapon for the opposing party and not for the party using the witness upon direct examination.” (Italics ours.) Further on he states: “The situation would differ. It could not be the same. In that case, if those sworn statements were taken by the State Fund, and they appear in the record, the other party had no opportunity of examining those witnesses and still less of cross-examining them.” (Italics ours.) Undoubtedly those words were likewise, but improperly, applied to Cepeda Canales, who did not examine or cross-examine the witnesses in the investigation of the Fund.
The Manager, through his counsel, could not assume to represent, nor could they, by their conduct or professional office, bind Cepeda. It was the latter’s right and not the Fund’s that was before the Commission. There is nothing in the record showing that the Commission in the exercise of its quasi-tutelary function, offered to Cepeda, who was not legally represented, an opportunity to examine personally the witnesses who testified before it or those who had testified in the investigation of the Manager.
The purpose of the testimony offered in evidence as stated by the counsel of Cecilia Rivas was to establish “the non-dependency” of Cepeda. In that manner and for that purpose those declarations were not admissible and could not prejudice Cepeda. He was entitled to cross-examine the declarant, a right of which he was deprived.
To disturb, to Cepeda’s disadvantage, his right to compensation already acknowledged administratively, by the admission of ex parte testimony, without giving him the *773opportunity for cross-examination, is to carry too far the doctrine of informality in proceedings before administrative bodies, above all, when quasi-judicial functions are exercised therein and the findings as to the facts are not reviewable by this Court. Cepeda having been deprived of his opportunity to cross-examine it was evident that he was entitled to have the direct examination stricken — and that the Commission was under the obligation to order it in the exercise of its quasi-tutelary function. Morgan, Hearsay Dangers and the Application of the Hearsay Concept, 62 Harv. L. Rev. 177, 184 et seq. Failure to do so was an error.
The natural implication of the provision of law which establishes that “the records of the investigation of cases ... shall be admitted in evidence by the Industrial Commission” is necessarily that such records are admissible insofar as the ex parte declarations therein do not tend to aggrieve a third party who is not the party taking them, above all when such a party is adversely affected in his substantial rights, unless he is offered the effective opportunity for cross-examination. To disregard the natural implication of the statute is to shut our eyes to the real function of the law, and “to imprison our reading of it in the shell of the mere words is to commit the cardinal sin in statutory construction, blind literalness.” Pope v. Atlantic Coastline Railroad Co., 345 U. S. 379, 392, 97 L. Ed. 1094, dissenting opinion of Justice Frankfurter.

 Those Sections provide:
“Section 142. — Support is understood to be ail that is indispensable for maintenance, housing, clothing and medical attention, according to the social position of the family.
“Support also includes the education and instruction of the person supported when he is a minor.
“Section 143. — The following are obliged to support each other, within the full meaning of the preceding section:
“1. Husband and wife.
“2. Legitimate ascendants and descendants.
“3. Parents and legitimatized children and the descendants of the latter.
“4. Parents and illegitimate children, and the legitimate descendants of the latter.
“5. The adopter and the person adopted, excepting the provisions of Section 136.
“Brothers and sisters also owe their legitimate brothers and sisters, even when only on the mother's or the father's side, the aid necessary to maintain their existence, when through a physical or mental defect or for any other cause not the fault of the person requiring support, the said person cannot provide for himself. With such support are included the expenses necessary for the elementary education and teaching of a profession or trade.”


 Ángel Montero Campos, appellant, v. Fondo del Seguro del Estado, appellee, 1 D.C.I. 17.


 Section 3, then in force, of Act No. 45 of 1935 (Sess. Laws, p. 250), cited in the text, in its paragraph “Compensation in Case of Death” concerning the first group of persons entitled to compensation, provided:
“5. If, as a result of injuries or disease suffered under the conditions specified in Section 2 of this Act, the death of the workman or employee occurs within two (2) years from the time of the accident and as a consequence thereof, and the workman or employee leaves no relative who depended on him for support, the disbursement by reason of such *762death shall be limited to the payment of funeral expenses which shall not be more than one hundred (100) dollars, and such other expenses for medical attendance, hospitalization, and medicines as may have been incurred by order of the Manager.
“Should the workman or employee leave a widow, parents, legitimate or illegitimate children, posthumous children, whether or not natural or adoptive children, or grandchildren, any of whom were wholly or partly dependent for their support on the earnings of the deceased workman or employee at the time of his death, they shall receive a compensation of from one thousand (1,000) to three thousand (3,000) dollars, which shall be graduated according to the earning capacity of the deceased workman or employee and to his probabilities of life, in accordance with such rules as the Manager of the State Fund shall prepare, which rules shall have the force of law after they are approved by the Industrial Commission and by the Governor, and promulgated in accordance with law. Said compensation shall be distributed among the aforesaid relatives according to the condition, needs, and degree of relationship and dependence of each, as the Manager may decide in accordance with the facts.”


 Act No. 10 cited in the text required that the persons mentioned therein should depend “exclusively” for their support.
The amendment by Act No. 61 changed this requirement to “reasonably” dependent.
Act No. 85 of May 14, 1928, repealing Act No. 10 of 1918, as amended, required also that they be “reasonably” dependent.


 By Act No. 52 of May 14, 1942; by No. 284 of May 15, 1945; by No. 163 of May 2, 1950; by No. 455 of May 14, -1952 and by No. 115 of July 1, 1953.


 Although in the Montero Campos case, the fact that the Commission admitted the right of two legitimate minor children to compensation, did not totally defeat the right of the natural child — since the law permitted the concurrence of both rights — we cannot agree with the Commission that “there were no conflicting interests,” since recognition of the right of the two minor children, appellants therein, impaired the right to compensation acknowledged to the natural child by the Administrator by reducing it to one third.


 The erroneous contention of counsel for the Manager of the State Insurance Fund before the Industrial Commission in the case of Montero Campos — which the Commission includes verbatim in the decision reviewed herein- — does not represent a dogmatic and permanent criterion, nor may he imprison his criterion as to the juridical scope of a provision, in a perpetual intellectual stasia, in the face of laws of a social remedial nature and realistic standards of statutory construction.